Citation Nr: 0810942	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella with patellofemoral pain 
syndrome of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella with patellofemoral pain 
syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had verified periods of active duty for training 
(ACDUTRA) in the Marine Corps Reserves from August 1991 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for 
chondromalacia patella with patellofemoral pain syndrome of 
the right and left knees and assigned a 10 percent disability 
evaluation for each knee effective April 30, 2001.  The 
veteran's appeal is now under the jurisdiction of the 
Seattle, Washington RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board notes that following the November 2007 supplemental 
statement of the case, the RO received additional medical 
evidence in December 2007 relevant for the veteran's claim 
for an increased evaluation for his bilateral knee 
disability.

However, there is no indication that the RO has considered 
this evidence or issued a supplemental statement of the case.  
See 38 C.F.R. § 19.31(b)(1) (2007) (a supplemental statement 
of the case must be furnished when the agency of original 
jurisdiction receives additional pertinent evidence after it 
issues a statement of the case but before the appeal is 
certified and transferred to the Board).  In order to protect 
the veteran's due process rights, a remand is required so 
that the RO may consider this evidence.

Accordingly, the case is REMANDED for the following action:

After completing any additional necessary 
development, the RO should readjudicate 
the issues on appeal, considering all 
evidence received or secured since the 
November 2007 supplemental statement of 
the case.  If disposition of the issues 
remain unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



